Exhibit 10.3

[catm20160331ex103d3beda001.jpg]

Cardtronics, Inc.

2016 Long Term Incentive Plan

 

The stockholders of Cardtronics, Inc. (the “Company”) have approved the Second
Amended and Restated 2007 Stock Incentive Plan (the “Plan”).  The principal
objectives of the Plan are to provide a means through which the Company can: (i)
attract able persons to serve as employees or directors of the Company; and (ii)
provide such individuals with incentive and reward opportunities designed to
enhance the long term profitable growth of the Company and its Affiliates.  In
furtherance of those objectives, the Compensation Committee (the “Committee”)
has adopted the following 2016 Long Term Incentive Plan (this “LTIP”) for
calendar year 2016 (the “Performance Period”) to provide for long term incentive
awards, a portion of which are Performance Awards, under the Plan.

All capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

Pursuant to this LTIP and subject to its discretion, the Committee, or the Chief
Executive Officer (“CEO”) with respect to employees who are not Section 16
Officers (subject to review by the Committee), will make annual equity grants
equity to eligible employees (“Participants”).  Save and except for the CEO Pool
(as defined herein) or other Committee approved grants, it is intended that in
the current Plan year the Company will make equity grants pursuant only to this
LTIP.  For purposes of this LTIP, “Section 16 Officers” shall mean the executive
officers that have been designated by the Company as subject to section 16 of
the Exchange Act, including any successor section to the same or similar effect.

The terms and conditions of this LTIP are set forth below; provided, however,
that prior to any grant, the Committee reserves the right to change any or all
terms or conditions.

I. Participants:

Participants will include designated employees, including the senior management
team and other key contributors, as selected annually by the Committee as to
executive officers and by the CEO as to all others.  No employee shall have a
“right” to be a Participant; but shall be selected for participation based upon
merit and performance.  Accordingly, it is possible that a Participant in this
LTIP this year will not be a Participant in any subsequent long term incentive
plan.

II. Performance Qualifiers:

For any Award to be payable under this LTIP, both of the following performance
qualifiers must be met:

A. The Company must be compliant with all material public company regulations
and reporting requirements for its fiscal year.

B. The Participant must achieve the minimum performance standards established by
his or her superior and/or the Board and must have completed the required
corporate and compliance training as assigned. 

Upon attainment of these qualifiers, each LTIP metric is then evaluated
independently for achievement and earnings under this LTIP.

 

III. Design: All awards granted pursuant to this LTIP during the Plan year will
comprise of 25% Time Based Restricted Stock Units and 75% Performance Based
Restricted Stock Units.    In any given Plan year, the Committee in its sole
discretion may elect to grant any one or more types of Awards permitted under
this LTIP.

A. Time Based Restricted Stock Units granted under this LTIP will vest at the
end of each Vesting Periods (defined in Section V below).

B. Performance Based Restricted Stock Units granted under this LTIP will be
earned only if the Company achieves certain minimum Performance Targets (as
defined in Section III.E below) during the Performance Period that are
established by the Committee prior to the grant date of the Award.





--------------------------------------------------------------------------------

 



C. Metrics: Consistent with its desire to reward long term performance
objectives, the Committee has selected:

i. Revenue, defined as Global Total Revenues (“Total Revenue”) per US GAAP as
reported in the Company’s 10-K for the 2016 fiscal year, as adjusted in Section
IV of this LTIP.

ii. Global Adjusted Net Income Per Share (“Adjusted EPS”), as reported in the
Reconciliation of Non-GAAP Measures in the Company’s 10-K for the 2016 fiscal
year as the metrics that will be used to measure performance over the
Performance Period, as adjusted in Section IV of this LTIP.  

D. Weighting: Each of the above metrics (Total Revenue and Adjusted EPS) will be
equally weighted to determine the “payout multiple”. 

i. Each metric will be evaluated independently and, as such, an Award may be
earned for one metric even if the threshold is not achieved for the other
metric.

E. Performance Targets: In order to promote the desired activity on the part of
the Participants in this LTIP, prior to March 31 of the Plan year, the Committee
will establish the Performance Targets applicable only to the
performance-restricted component, including the Threshold, Target and Maximum
performance levels and corresponding earn-out schedule, the Total Pool available
to be awarded to Participants and the allocation methodology for that
Performance Period.

i. Payout Multiples: Under this LTIP, the number of Performance Based Restricted
Stock Units earned will be a function of the level of performance achieved by
the Company.  The Committee will establish the total value of the pool as well
as the Threshold, Target, and Maximum performance levels (the “Performance
Targets”) for each performance metric selected.  The Committee has also
determined the payout multiples to be used for Threshold, Target and Maximum
performance achievement.  The pool size, metrics and associated payout multiples
are set forth on Exhibit “A” attached hereto.  If the Threshold level of
performance is not achieved for a given Performance Period for a particular
metric, the Performance Based Restricted Stock Units granted for that metric
will be forfeited and the recipients advised thereof. Results will be
interpolated between achievement levels.

 

ii. Vesting following achievement of Earned Awards: Earned Awards are then
subject to time based vesting restrictions.  Each Award will be evidenced by a
written agreement by and between the Company and the applicable Participant.  On
or before March 31st following completion of the Performance Period, the
Committee shall determine the extent to which the Performance Targets were met
and the resulting number of Restricted Stock Units earned for the Performance
Period.  For performance levels between Threshold and Target and between Target
and Maximum, the number of Restricted Stock Units earned will be determined by
interpolation.

IV. Adjustment to Actual Performance for the Purpose of Incentive Earned
Calculations

The Performance Levels described in this LTIP represent the Company’s business
as of January 1st of the calendar year.  The Committee has approved the
following categories of adjustments to actual performance for the purpose of
calculating the level of performance achieved under this LTIP. However, the
Committee will review and approve all adjustments to actual performance prior to
the completion of the calculation of Awards earned under this LTIP.  Certain
adjustments may already be incorporated in Adjusted EPS, and it is not intended
that the same adjustment be made twice.

A. Currency Exchange Rate and Income Tax Rate Adjustments—Currency Exchange Rate
and Income Tax Rate Adjustments will be applied to actual results having the
effect of neutralizing changes (i.e., no positive or negative impact) in
exchange or income tax rates when results are determined as compared to exchange
rates and income tax rates in effect when Targets (budgets) were
established.  Adjustments will be applied as required to both Total Revenue and
Adjusted EPS metrics.

B. Acquisition and Strategic Investment, Corporate Transaction and
Reorganization Performance Adjustments—Actual results relative to any
acquisitions involving annual revenues in excess of 1% of prior year
consolidated revenues, or strategic investments involving capital expenditures
in excess of 10% of the current year capital budget, or other strategic
acquisitions, corporate transactions and reorganizations or other investments as
approved by the Board, will be adjusted by subtracting the Board approved
business case for each acquisition/investment under procedures approved by the
Committee, thus rewarding management for better than business case performance
and holding

2

--------------------------------------------------------------------------------

 



management accountable for less than business case performance in calculating
incentives earned.  Adjustments will be applied as required to both Total
Revenue and Adjusted EPS metrics. Transaction costs and other non-recurring
costs associated with such acquisition, strategic investments, corporation
transactions and reorganizations and other investments will be considered as an
add-back to profitability.

C. Divestiture Adjustments—Actual Company results relative to any divestiture
approved by the Board will be adjusted by adding back the Board approved
business case for each divestiture under procedures approved by the Committee,
thus not penalizing management for completing divestitures that are in the best
interest of the Company.  Adjustments will be applied as required to Total
Revenue and Adjusted EPS.  If the divestiture was already considered in
establishing Targets, no adjustment will be made (i.e., no adjustment will be
made twice).  Transaction costs and other non-recurring costs associated with
such divestitures will be considered an add-back to profitability.  The
Committee reserves the right to review and approve any gain/loss made on the
sale and its impact to the Company’s results.

D. Unbudgeted acquisition, transaction or reorganization-related costs and other
non-recurring costs, inclusive of costs incurred to review and/or complete an
acquisition such as legal, advisory, accounting, tax, other professional costs,
and other expenses associated with recently completed/considered acquisitions
will be considered add-backs to profitability consistent with the Company’s
public reporting of such costs in its periodic earnings reports and filings with
the Securities and Exchange Commission.

E. Employee termination related costs will only be considered an add-back to
profitability in the case of the termination of a current Named Executive
Officer (as defined in Item 402 of Regulation S-K) or employee designated as
such in the past three years or due to a broader reduction-in-force plan
involving the termination of multiple employees with prior Committee
approval.  The add-back will only include amounts in excess of the annual budget
for the current year for the specific position/employee. 

F. To the extent there is a change in accounting presentation during the year,
the effect of which changes the measurement of achievement of results under this
LTIP, either positively or negatively, the Committee shall neutralize the impact
of such changes.

G. Other adjustments that the Committee deems appropriate. Any specific
adjustment to the Company’s performance for the purpose of determining earned
awards under this LTIP must be approved by the Committee.

V. Time Based Vesting (lapsing of restrictions): Subject to the exceptions set
forth in Sections VI and VII below, all or a portion of a Participant’s Award
shall remain subject to certain forfeiture restrictions until the passage of a
prescribed amount of time.  Specifically, the Company has established three time
periods (each, a “Vesting Period”) over which a Participant shall become fully
vested in his Award.  Those time periods shall be 24, 36 and 48 months from
January 31st of the Performance Period.  Accordingly, the forfeiture
restrictions shall lapse as follows: 50% of any Award at the end of the first
Vesting Period, an additional 25% at the end of the second Vesting Period, and
the final 25% at the expiration of the third Vesting Period.  At the expiration
of each Vesting Period, the Company shall settle each vested Restricted Stock
Unit with one share of Common Stock and will instruct its stock transfer agent
to issue and to deliver such shares of Common Stock to the Participant within 30
days following the vesting date or event.

VI. Recoupment of Incentive Compensation Policy a/k/a Clawback policy

The Board has adopted the Recoupment of Incentive Compensation Policy a/k/a the
“Clawback” Policy (as may be amended from time to time, the “Policy”). A copy of
the Policy is attached hereto as Exhibit “B” and applies to all Performance
Based Restricted Stock Units and all shares of Common Stock derived therefrom
that are earned under this LTIP.  Each Participant will be provided a copy of
the Policy and will as a condition to receiving any Performance Based Restricted
Stock Unit Award agree in writing (i) to be bound by the current Policy and (ii)
not to seek indemnification or contribution from the Company for any amounts
reimbursed or clawed back pursuant to the Policy.

VII. Stock Ownership Policy: All awards earned under this LTIP may be subject to
the Cardtronics, Inc. Stock Ownership policy as it applies to certain employees
of the Company (including executive officers).



3

--------------------------------------------------------------------------------

 



VIII. Termination of Employment: The following provisions shall apply in the
event of a termination of employment.

A. Termination of Employment during a Performance Period.  Unless otherwise
provided for in a separate award agreement, in the event that a Participant’s
employment with the Company shall terminate during a Performance Period, the
following shall apply:

i. Death or Disability. In the event a Participant’s employment with the Company
terminates as a result of death or Disability during a Performance Period, the
Performance Based Restricted Stock Units granted during that Performance Period
shall be treated as earned at the Target level, and shall together with the Time
Based Restricted Stock Units be prorated based on the number of full and partial
months employed during the Performance Period with  such earned Awards becoming
fully vested and paid out in shares of Common Stock as soon as practicable (but
no later than 30 days) following such employment termination.

ii. Qualified Retirement. In the event that a Participant’s employment with the
Company terminates during a Performance Period as a result of a Qualified
Retirement, the treatment of any pending unearned awards shall be as follows:
(a) Performance Based Restricted Stock Units granted during that Performance
Period shall be earned based on the actual performance level obtained over the
entire Performance Period, but prorated based on the number of full and partial
months that the retiring Participant was employed during the Performance Period
with any such earned Awards becoming fully vested as soon as practicable
following the Committee’s final determination of the achieved performance
levels; and (b) Time Based Restricted Stock Units shall also be prorated based
on the number of full and partial months employed during the Performance Period,
but shall become fully vested immediately upon termination.

iii. Termination for Other Reasons. In the event that a Participant’s employment
with the Company terminates for any reason other than death, Disability, or
Qualified Retirement, the Awards granted during that Performance Period shall be
forfeited by the Participant.

B. Termination of Employment after a Performance Period but Prior to Vesting.
Unless otherwise provided for in a separate award agreement, in the event that a
Participant’s employment with the Company shall terminate following a completed
Performance Period, but prior to all earned Awards becoming fully vested, the
following shall apply:

i. Death or Disability. In the event a Participant’s employment with the Company
terminates as a result of death or Disability following a completed Performance
Period but prior to full vesting, any unvested earned Awards shall become fully
vested and paid out in shares of Common Stock as soon as practicable (but no
later than 30 days) following such employment termination.

ii. Qualified Retirement. In the event a Participant’s employment with the
Company terminates as a result of a Qualified Retirement following a completed
Performance Period but prior to full vesting, any unvested earned Awards shall
become fully vested and paid out in shares of Common Stock as soon as
practicable (but no later than 30 days) following such employment termination.

iii. Termination for Other Reasons. In the event that a Participant’s employment
with the Company terminates for any reason other than death, Disability or
Qualified Retirement following a completed Performance Period but prior to
vesting, any unvested earned Awards shall be forfeited by the Participant.

C. Six Month Delay for Specified Employees. To the extent that the Participant
is a “specified employee” within the meaning of Treasury Regulation Section
1.409A-1(i) as of the date of the Executive’s “separation from service” (within
the meaning of  Treasury Regulation Section 1.409A-1(h)), such Participant shall
not be entitled to receive shares of Common Stock in settlement of Restricted
Stock Units until the earlier of (i) the date which is six months after his or
her “separation from service” for any reason other than death, or (ii) the date
of the Participant’s death.  The provisions of this paragraph shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A of the Code. 



4

--------------------------------------------------------------------------------

 



IX. Corporate Change: Unless otherwise provided for in a separate award
agreement, in the event of a Corporate Change (as defined in Section X below),
the following shall apply:

A. Corporate Change during a Performance Period. In the event that a Corporate
Change occurs during a Performance Period, the Awards granted during the
Performance Period shall be treated as earned at the Target level.

B. Treatment of Earned Awards.

i. Participants Eligible for Qualified Retirement.  In the event that a
Participant is or becomes eligible for a Qualified Retirement after the
conclusion of the Performance Period but prior to the date that is 12 months
prior to the final Vesting Period, then, upon a Corporate Change that is also a
“change in the ownership or effective control” of the Company or “a change in a
substantial portion of the assets of the corporation” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5), the Participant’s then-outstanding
earned Awards that are not yet fully vested shall immediately become fully
vested and paid out in shares of Common Stock.

ii. Participants Not Eligible for Qualified Retirement.

a. Earned Awards Exchanged For “Replacement Awards.” In connection with a
Corporate Change, if an award meeting the definition of a “Replacement Award”
(as defined below) is provided to a Participant to replace the Participant’s
then-outstanding earned Awards (the “Replaced Awards”), then the Replaced Awards
shall be deemed cancelled and shall have no further force and effect and the
Company shall have no further obligation with respect to the Replaced Award.

b. Earned Awards Not Exchanged For “Replacement Awards.” In connection with a
Corporate Change, to the extent a Participant’s then-outstanding earned Awards
are not exchanged for Replacement Awards as provided for in paragraph ii.a
above, then such earned Awards shall immediately become fully vested and paid
out in shares of Common Stock.

C. Replacement Award. An award shall qualify as a Replacement Award if: (i) it
has a value at least equal to the value of the Replaced Award as determined by
the Committee in its sole discretion; (ii) it relates to publicly traded equity
securities of the Company or its successor in the Corporate Change or another
entity that is affiliated with the Company or its successor following the
Corporate Change; and (iii) its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced
Award.  Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the preceding sentence are satisfied.  The determination of whether the
conditions of this Section IX.C are satisfied shall be made by the Committee, as
constituted immediately before the Corporate Change, in its sole discretion.

D. Termination of Employment In Connection With the Corporate Change. Upon an
involuntary termination of employment of a Participant occurring in connection
with or during the period of two years after such Corporate Change, other than
for cause, all Replacement Awards held by the Participant shall become fully
vested and free of restrictions.

X. Definitions:  For purposes of this LTIP, the following definitions shall
apply:

A. “Corporate Change” shall mean and shall be deemed to have occurred if any
event set forth in any one of the following paragraphs shall have occurred:

i. the consummation of a merger of, or other business combination by, the
Company with or involving another entity; a reorganization, reincorporation,
amalgamation, scheme of arrangement or consolidation involving the Company; or
the sale of all or substantially all of the assets of the Company to another
entity; provided, in any such case, (a) the holders of equity securities of the
Company immediately prior to such transaction do not beneficially own, directly
or indirectly, immediately after such transaction equity securities of the
resulting or surviving parent entity, the transferee entity or any new direct or
indirect parent entity of the Company resulting from or surviving any such
transaction entitled to 70% or

5

--------------------------------------------------------------------------------

 



more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting or surviving parent
entity, the transferee entity or any new direct or indirect parent entity of the
Company resulting from or surviving any such transaction in substantially the
same proportion that they owned the equity securities of the Company immediately
prior to such transaction or (b) the persons who were members of the Board
immediately prior to such transaction shall not constitute at least a majority
of the board of directors (or comparable governing body) of the resulting or
surviving parent entity, the transferee entity or any new direct or indirect
parent entity of the Company resulting from or surviving any such transaction
immediately after such transaction;

ii.  upon the dissolution or liquidation of the Company, other than a
liquidation or dissolution into any entity in which the holders of equity
securities of the Company immediately prior to such liquidation or dissolution
beneficially own, directly or indirectly, immediately after such liquidation or
dissolution equity securities of the entity into which the Company was
liquidated or dissolved entitled to 70% or more of the votes then eligible to be
cast in the election of directors generally (or comparable governing body) of
such entity, in substantially the same proportion that they owned the equity
securities of the Company immediately prior to such liquidation or dissolution;

iii.  when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan
sponsored by the Company (or any related trust thereto), acquires or gains
ownership or control (including, without limitation, power to vote) of more than
30% of the combined voting power of the outstanding equity securities of the
Company, other than any entity in which the holders of equity securities of the
Company immediately prior to such acquisition beneficially own, directly or
indirectly, immediately after such acquisition, equity securities of the
acquiring entity entitled to 70% or more of the votes then eligible to be cast
in the election of directors generally (or comparable governing body) of the
acquiring entity, in substantially the same proportion that they owned the
equity securities of the Company immediately prior to such acquisition or any
employee benefit plan sponsored by any such entity (or any related trust
thereto); or

iv. as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

B. “Disabled” or “Disability” shall mean that a Participant meets one of the
following requirements: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering the Company’s employees.

C. “Qualified Retirement” shall mean the resignation of a Participant who meets
each of the following requirements: (i) has a minimum of five years of
employment with the Company; and (ii) is at least 60 years of age as of the date
of retirement.

XI. Pool Size:  The Committee has the authority to determine the size of the
Award pool and the number of shares in the pool (the “Pool”), which will not be
increased or decreased, save and except as permitted by the application of the
“payout multiples” in Section III above as applied to the Performance Based
Restricted Stock Units only.  At such time, the number of shares ultimately
earned may be adjusted up or down based on the Company’s performance with
respect to the established performance metrics. 

XII. Allocation Methodology:  Award amounts will be established for each
Participant based upon various factors considered by the Committee relating to
all executive officers and by the CEO with respect to all other Participants,
including, but not limited to a Participant’s duties and responsibilities,
specific performance objectives for the calendar year 2016 and overall
competitiveness of compensation.

Participants will be divided into participation tiers based upon their roles,
responsibilities and performance.  Awards to the CEO shall be recommended and
approved by the Committee.  With respect to all Section 16 Officers, other than
the CEO, the CEO shall recommend award participation for approval by the
Committee.  Other Participants will be

6

--------------------------------------------------------------------------------

 



recommended by management and the CEO will have discretion to allocate shares
among those Participants as he deems appropriate so long as the sum of all such
allocations do not exceed the total number of shares allocated by the
Committee.  The CEO may also withhold up to a maximum of 15% of the Pool
allocated for discretionary awards until the Performance Period is completed to
enable him to reward outstanding contributions.  Discretionary awards to Section
16 Officers require Committee approval.  Unallocated shares will be made
available based on the extent to which Performance Targets are met as determined
by the Committee.  Forfeited shares will not be available for re-distribution
unless expressly approved by the Committee.

XIII. CEO Pool:  In order to achieve the objective of attracting able employees
and, retaining key employees, the Committee does hereby delegate the authority
to the CEO to issue Awards in addition to the Awards available for grant under
this LTIP (the “CEO Pool”), with the following limitations:

A. All such Awards will be Time Based Restricted Stock Units with four‑year
graded vesting (i.e., 25% at first four anniversaries of grant). 

B. The maximum number of Awards that the CEO may unilaterally grant shall not
exceed 50,000 shares.

C. The maximum Award to any new hire shall not exceed 20,000 shares.

D. The maximum award to a current employee may not exceed 5,000 shares.

E. The CEO may not grant awards to Section 16 Officers or other direct report
new hires without Committee approval.

Any Award granted by the CEO will be included in the calculation of the maximum
shares allowed for 2016 under the CEO Pool.

In the event of any conflict in a determination or interpretation as between
this LTIP and the Plan, the determination or interpretation, as applicable, of
the Committee shall be conclusive and be binding on any Participant. 

7

--------------------------------------------------------------------------------